Exhibit 10.17
[img001.jpg]

 
 
Strictly Private & Confidential
October 9, 2013
James D. Davidson
3501 Lago De Talavera
Wellington, Fl 33467


Re:           California Gold Corp. – James D. Davidson
Settlement and Release Agreement


Dear James:


This letter is to acknowledge that (i) California Gold Corp. (the “Company”) has
agreed to issue to James D. Davidson  (“Davidson”) 3,600,000 restricted shares
of its common stock, $0.001 par value per share, as settlement in full (the
“Settlement Shares”) of all obligations and fees owed Davidson by the Company,
totaling $36,000, with respect to the consulting agreements between Davidson and
the Company  dated January 28, 2012 and January 28, 2013 (the “Consulting
Agreements”); (ii) upon receipt of the Settlement Shares by Davidson, the
Company shall be deemed by Davidson to have paid and fully satisfied all debts
and obligations to Davidson with respect to the Consulting Agreements; (iii)
Davidson agrees, upon receipt of the Settlement Shares, to completely release
and forever discharge the Company (together with the Company’s present, future
and former officers, directors, shareholders, partners, principals,  members,
employees, agents, servants, attorneys, parents, subsidiaries, affiliates or
other representatives, heirs, executors, administrators, successors and assigns
(collectively, the “Released Parties”)), of and from any and all past, present
or future claims, demands, obligations, actions, causes of action, rights,
damages, costs, loss of services, expenses and compensation which Davidson now
has, or which may hereafter accrue or otherwise be acquired by Davidson, on
account of, or in any way growing out or relating to the Consulting Agreements;
and (iv) Davidson agrees, contingent upon receipt of the Settlement Shares, not
to initiate or voluntarily participate in any legal action, charge or complaint
against any of the Released Parties with respect to the Consulting Agreements or
any other matter.


Additionally, Davidson hereby covenants and agrees, except as provided herein,
not to (a) offer, sell, contract to sell, grant any option to purchase,
hypothecate, pledge or otherwise dispose of or (b) transfer title to (a
“Prohibited Sale”) any of the Settlement Shares or any other Company shares
owned by Davidson (together, the “Shares”) during the period commencing on the
execution date of this letter agreement and ending on the 6-month anniversary of
the execution date (the “Lockup Period”), without the prior written consent of
the Company.  Notwithstanding the foregoing, Davidson shall be permitted from
time to time during the Lockup Period, without the prior written consent of the
Company, as applicable, (i) to engage in transactions in connection with the
undersigned’s participation in the Company’s stock option plan, (ii) to transfer
all or any part of the Shares to any family member, for estate planning
purposes, or to an affiliate thereof (as such term is defined in Rule 405 under
the Securities Exchange Act of 1934, as amended), provided that such transferee
agrees in writing with the Company to be bound hereby, or (iii) to participate
in any transaction in which holders of the common stock of the Company
participate or have the opportunity to participate pro rata, including, without
limitation, a merger, consolidation or binding share exchange involving the
Company, a disposition of the common stock in connection with the exercise of
any rights, warrants or other securities distributed to the Company’s
stockholders, or a tender or exchange offer for the common stock, and no
transaction contemplated by the foregoing clauses (i), (ii) or (iii) shall be
deemed a Prohibited Sale for purposes of this  Agreement.
 
4515 Ocean View Blvd  Suite 305  La Canada, CA 91011
Phone:  818-542-6891   Fax: 818-249-7024
 
 
 

--------------------------------------------------------------------------------

 

 
We thank you for your consideration.
 
Very truly yours,


California Gold Corp.


/s/ James D. Davidson
Name: James D. Davidson
Title: President
 
 
ACCEPTED AND AGREED to on this 9th day of October, 2013


/s/ James D. Davidson
James D. Davidson
 
4515 Ocean View Blvd  Suite 305   Phone:  818-542-6891  Fax: 818-249-7024

